Citation Nr: 1539727	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-01 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Salt Lake City, Utah


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of shin splints, left lower extremity.

3.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of shin splints, right lower extremity.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a back disorder.

5.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss disability.

6.  Whether new and material evidence has been received to reopen a claim for service connection for osteopenia of the right hip.

7.  Whether new and material evidence has been received to reopen a claim for service connection for irritable bowel syndrome (IBS).

8.  Whether new and material evidence has been received to reopen a claim for service connection for bipolar affective disorder.

9.  Entitlement to service connection for PTSD.

10.  Entitlement to service connection for residuals of shin splints, left lower extremity.

11.  Entitlement to service connection for residuals of shin splints, right lower extremity.

12.  Entitlement to service connection for a back disorder.

13.  Entitlement to service connection for bilateral hearing loss disability.

14.  Entitlement to service connection for osteopenia of the right hip.

15.  Entitlement to service connection for IBS.

16.  Entitlement to service connection for a psychiatric disorder.

17.  Entitlement to service connection for eye disorder, to include as secondary to a service-connected disease or injury.

18.  Entitlement to service connection for a heart disorder to include as secondary to a service-connected disease or injury.

19.  Entitlement to service connection for dyslexia, to include as secondary to service-connected disease or injury.

20.  Entitlement to service connection for tinnitus.

21.  Entitlement to service connection for right foot disability with residual of fracture.  

22.  Entitlement to service connection for left foot disability with residual of fracture.  

23.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

24.  Entitlement to service connection for methicillin-resistant staphylococcus auresus (MRSA).

25.  Entitlement to service connection for giardia.  


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel





INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from August 18, 1982 to December 18, 1982 in the Army and served on active duty in the Navy from December 27, 1990 to April 12, 1991.  

This case comes before the Board of Veteran's Appeals (Board) on appeal of rating decisions issued by the RO.

The Veteran testified at a May 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the file. 

The issues of service connection for PTSD; residuals of shin splints, left and right lower extremity; back disorder; bilateral hearing loss; osteopenia of the right hip; IBS; bipolar affective disorder; eye deterioration; heart disorder; dyslexia; tinnitus; and right and left foot disability with residual of fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2005 rating decision, the RO denied the claims for service connection for residuals of shin splints, left and right lower extremity; a back disorder; bilateral hearing loss; osteopenia of the right hip; and bipolar affective disorder.  The Veteran did not timely appeal this decision nor did she submit new and material evidence within the one-year period.

2.  In a July 2010 rating decision, the RO denied the claims for service connection for PTSD and IBS.  The Veteran did not timely appeal this decision nor did she submit new and material evidence within the one-year period.   

3.  Subsequent to the February 2005 and July 2010 rating decisions, VA associated with the claims file official service department records.  

4.  GERD is a known clinical diagnosis, which did not manifest during service and is not attributable to service.

5.  MRSA is a known clinical diagnosis, which did not manifest during service and is not attributable to service.

6.  Giardia is a known clinical diagnosis, which did not manifest during service and is not attributable to service.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied service connection for residuals of shin splints, left and right lower extremity; a back disorder; bilateral hearing loss; osteopenia of the right hip; and bipolar affective disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2005).  

2.  The July 2010 rating decision that denied service connection for PTSD and IBS is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2010).  

3.  The claims for service connection for residuals of shin splints, left and right lower extremity; a back disorder; bilateral hearing loss; osteopenia of the right hip; bipolar affective disorder; PTSD; and IBS are reconsidered.  38 C.F.R. § 3.156(c) (2014).

4.  GERD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

5.  MRSA was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

6.  Giardia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).

In compliance with VA duty to notify, the RO provided pre-adjudication VCAA notice letter in February 2014 regarding the Veteran's claims for service connection for MRSA; GERD; and giardia.  The Veteran was notified of the evidence needed to substantiate the claims, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  Thus, the duty to notify the Veteran was met.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record contains the Veteran's available service treatment records (STRs), VA medical records, Social Security Administration records, lay statements from the Veteran and his family, and statements from the Veteran's representative.  

The Board notes that the Veteran's STRs from her second period of service, from December 27, 1990 to April 12, 1991, are missing, despite the AOJ's attempts to obtain them.  When service records are missing through no fault of the claimant, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing her claim, and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  Here, the RO notified the Veteran of the missing records in a February 2014 letter, and requested that the Veteran send in any records still in her possession.  Thereafter, a finding of unavailability of the missing STRs was included in the record.  The Board concludes that all procedures to obtain any missing service treatment records were correctly followed, and further attempts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(2), (3).  

The Board acknowledges that the duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service-connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was not afforded a VA examination with respect to her claims for service connection for MRSA; GERD; and giardia, and the Board finds that examinations are not warranted.  With respect to the Veteran's claims, the evidence of record indicates a current disability.  However, the Veteran and the evidence of record do not suggest any in-service incidents that the Veteran's claims for service connection for MRSA; GERD; and giardia could be related to.  No VA examination, therefore, is necessary with respect to these claims.

The Board also notes that in May 2015, the Veteran was afforded a hearing conducted before the undersigned Veterans Law Judge (VLJ).  At the start of the hearing, the VLJ clarified the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions.  There was also discussion regarding additional evidence.  The representative provided an oral waiver of RO consideration for additional evidence submitted.  See 38 C.F.R. § 20.1304 (2014).  This action supplements VCAA and complies with 38 C.F.R. § 3.103.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claims decided below.

Service Connection

Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran filed her claims for service connection for MRSA; GERD; and giardia on a VA Form 21-526b dated December 2011.  

The Veteran's service treatment records do not show any complaints, treatment, or diagnosis of MRSA, GERD, or giardia.  No separation examination is of record.

VA treatment records show that the Veteran has been treated for MRSA, GERD and giardia. 

Regarding MRSA, the records show an onset as early as 2007.  The records note recurrent MRSA lesions on pelvis/abdomen and buttocks area.  The records do not associate MRSA with the Veteran's service.  

Regarding GERD, the records show a date of onset in the year 2000.  The records note that the Veteran continues to receive treatment for GERD.  The records do not associate GERD with the Veteran's service.

Regarding giardia, the records show a diagnosis on July 1, 2011.  In September 2011, the records note that the giardia infection had cleared.  The Veteran has asserted that she was told that giardia can lay dormant in the body for seven years.  The records do not associate giardia with the Veteran's service.  

During the May 2015 hearing, the Veteran testified that she was stationed at Fort McClellan in Alabama.  The Veteran's representative stated that Fort McClellan is an Occupational Safety and Health Administration (OSHA) site.  He insinuated that the water at Fort McClellan was contaminated, which the Veteran asserted she drank.  The Veteran's representative further stated that Agent Orange has been found at Fort McClellan.  The Veteran also testified that she relates MRSA, GERD, and giardia to Gulf War Syndrome.  

Medical treatise in the file was also reviewed and considered.  It was not found to be relevant in terms of establishing a nexus for the Veteran's claims.  

Based on the foregoing evidence, the Board concludes that service connection is not warranted for the Veteran's claimed recurrent MRSA, GERD, or giardia.

The Veteran's contentions can be grouped into two theories: (1) that her claimed disabilities are due to undiagnosed illnesses due to Persian Gulf service; and (2) that her claimed disabilities are the direct result of service, to include water contamination and Agent Orange exposure at Fort McClellan.  The Board will address each contention in turn.  

The Board notes that service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

Here, the Board finds that the record does not show that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  However, even if the Board concedes that the Veteran did have qualifying service, MRSA, GERD, and giardia are known clinical diagnosis.  Thus, the competent medical evidence is therefore against the conclusion that the claimed MRSA, GERD, and giardia can be presumptively linked to an undiagnosed illness that is based on service in the Persian Gulf.  Accordingly, the provisions of 38 C.F.R. § 3.317 do not apply.  

Regarding the Veteran's theory of direct service connection, the Board notes that there are no VA regulations that provide a presumption of water contamination or Agent Orange exposure for Veteran's that served at Fort McClellan.  To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's MRSA, GERD, and giardia to exposure to water contamination or Agent Orange by way of Fort McClellan, the Board finds no probative value of the general lay assertions.

The Board notes that there is no competent or credible evidence that shows that the water drank by the Veteran at Fort McClellan was contaminated or that the Veteran was exposed to Agent Orange at Fort McClellan.  Thus, service connection for the disabilities under these theories is denied.  

The Board is aware that there were hazardous materials at Fort McClellan.  However, she has not established exposure and she has not presented any evidence that the claimed disabilities are due to any possible exposure.  We again note that there has been a failure to establish Agent Orange exposure.  

While the Veteran's primary contention for entitlement to service connection has been based on water contamination and Agent Orange exposure while stationed at Fort McClellan, the evidence of record does not support entitlement to service-connection under any other theory.  

The Veteran has not pointed to, and the evidence does not suggest, any other in-service incidents beyond in-service Agent Orange exposure and water contamination that the disabilities could be related to.  The Veteran's STRs show no complaints or treatment related to the disabilities and there is no reliable evidence linking the remote onset of the disabilities to service.  

For the foregoing reasons, the claims for service connection for MRSA; GERD; and giardia must be denied.  In arriving at the decision to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

New and Material

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim.  See 38 C.F.R. § 3.156(c)(1).  This latter provision applies in this case.

In February 2001, the VA received the Veteran's claims for service connection for PTSD; residuals of shin splints, left and right lower extremity; back disorder; bilateral hearing loss; osteopenia of the right hip; and bipolar affective disorder.  By way of history, these claims were previously considered and denied by the RO in rating decisions March 2003 and February 2005.  VA letter, dated March 11, 2005, notified the Veteran of the February 2005 decision and her appellate right but the Veteran did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2005).

In March 2010, the VA received the Veteran's claims to reopen service connection for PTSD and a new claim for service connection for IBS.  In a July 2010 rating decision, the RO denied the Veteran's claims.  VA letter, dated July 23, 2010, notified the Veteran of the July 2010 rating decision and her appellate right but the Veteran did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2010).

After VA issued the February 2005 and July 2010 rating decisions and the claims became final, VA received the Veteran's STRs and service department personnel records.  These records had not previously been associated with the claims file.  Therefore, they constitute relevant official service department records that existed but were not associated with the claims file when VA first decided the claim.  Thus, the Board reconsiders, rather than reopens, the claims for service connection for PTSD; residuals of shin splints, left and right lower extremity; back disorder; bilateral hearing loss; osteopenia of the right hip; bipolar affective disorder; and IBS.  See 38 C.F.R. § 3.156(c).


ORDER

Reconsideration of the claim for service connection for PTSD is granted

Reconsideration of the claim for service connection for residuals of shin splints, left lower extremity is granted.

Reconsideration of the claim for service connection for residuals of shin splints, right lower extremity is granted.

Reconsideration of the claim for service connection for back disorder is granted.

Reconsideration of the claim for service connection for bilateral hearing loss disability is granted.

Reconsideration of the claim for service connection for osteopenia of the right hip is granted.

Reconsideration of the claim for service connection for bipolar affective disorder is granted.

Reconsideration of the claim for service connection for IBS is granted.  

Service connection for GERD is denied.

Service connection for MRSA is denied.

Service connection for giardia is denied.  


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.


PTSD; Residuals of shin splints, right and left lower extremity; Back disorder; Bilateral hearing loss; Osteopenia of the right hip, Bipolar affective disorder; IBS

In March 2014, the VA received the Veteran's STRs and service personnel records.  The Board notes that the RO has not considered the Veteran's claims for service connection for PTSD; residuals of shin splints, right and left lower extremity; back disorder; bilateral hearing loss; osteopenia of the right hip, bipolar affective disorder; and IBS upon de novo review of the these records.  In order to avoid any prejudice to the Veteran, the claims are being remanded to AMC/RO so that they can be addressed in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Residuals of shin splints, right and left lower extremity; Right and left foot disability with residual of fracture.

The Veteran has not been provided with VA examinations related to her claims for service connection for residuals of bilateral shin splints and bilateral foot disability.  The Veteran asserts that she suffered injuries due to her extremely physical job as a wire systems installer operator during service.  She indicated that her shin were in cast during basic training due to injury.  Service treatment records show treatment for both the Veteran's shins and feet.  A medical record in September 1982 notes that a soft cast needs to be removed.  The records also show an assessment of bilateral posterior tibial tendinitis and a physical profile limiting physical activity due to stress reaction of the right medial tibial plateau.  

There has been no VA examination to determine the nature and likely etiology of the claimed bilateral shine and feet disabilities.  Thus, the Board finds that an examination is needed.


PTSD

The Veteran has not been provided with a VA examination related to her claim for service connection for PTSD.  In regards to the claim, the Board observes that the Veteran asserts that her PTSD is due to personal assault in service.  

There is evidence of record indicating that PTSD has been diagnosed.  There are VA treatment records that indicate that the Veteran reported sexual trauma during her service.  The Veteran asserted that she was first sexually assaulted in the Army.  She indicated that after she was sexually assaulted, she transferred from the Army to the Navy in hopes that she could restart her career in a different branch.  However, she stated that while serving in the Navy she was again sexually assaulted by a fellow sailor.  Lay statements from the Veteran's family note that her behavior changed after her service.  

Therefore, the Board finds that a VA psychiatric opinion must be obtained, indicating whether any of the in-service events alleged by the Veteran, including sexual trauma, support the PTSD diagnosis.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (VA has an affirmative duty to obtain an examination of the claimant at Department health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).


Heart disorder; Dyslexia; Eye disorder

Given that the Veteran claims that his heart disorder, dyslexia, and eye disorder are due to his PTSD, the Board finds that a decision on service connection for these claims must be deferred to allow the RO the opportunity to adjudicate the claim for PTSD.  see Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).


Tinnitus

With respect to the issue of entitlement to service connection for tinnitus, the Board finds that this issue could be significantly impacted by the resolution of the claim for service connection for bilateral hearing loss disability.  Therefore, this issue must be deferred pending resolution of the service connection claim.  Id.


Accordingly, the case is REMANDED for the following action:


1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested. If any records are not available, the Veteran should be notified of such. 

2.  Schedule the Veteran for an appropriate VA examination to determine whether the Veteran currently has residuals of shin splints that are related to her service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

3.  Schedule the Veteran for an appropriate VA examination to determine whether the Veteran currently has bilateral foot disability with residual of fracture that are related to her service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of the claimed PTSD or other psychiatric disorders.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

In reviewing the Veteran's claims file, the examiner should identify all evidence suggestive of an in-service personal assault, to include the Veteran's statements, as well as service treatment and personnel documenting complaints of nervous trouble and anxiety and disciplinary actions.  

If the examiner determines that an in-service personal assault occurred, then he or she should make a determination as to whether the Veteran currently has PTSD as a result of the in-service stressor.  

The examiner is advised that the Veteran is competent to report symptoms and treatment and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should be provided for any opinions expressed.

5.  Then, the AOJ should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


